14‐2082‐cr (L) 
U S A v . K e n t 
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 

                                        August Term 2015 

              (Argued: September 1, 2015                  Decided: May 16, 2016) 

                              Nos. 14‐2082‐cr (L); 14‐2874‐cr (CON) 

                            –––––––––––––––––––––––––––––––––––– 

                                   UNITED STATES OF AMERICA, 

                                             Appellee, 

                                               ‐v.‐ 

            THOMAS JEFFERSON KENT, ALSO KNOWN AS SEALED DEFENDANT 1, 
                          ALSO KNOWN AS DARYL WALKER, 


              SANFORD GOTTESMAN, ALSO KNOWN AS SEALED DEFENDANT 2, 

                                      Defendants‐Appellants, 

                     BRAD ROBINSON, ALSO KNOWN AS SEALED DEFENDANT 3, 
                     BENO MATTHEWS, ALSO KNOWN AS SEALED DEFENDANT 4, 

                                           Defendants. 

                            –––––––––––––––––––––––––––––––––––– 

Before:              HALL, LIVINGSTON, Circuit Judges, and HELLERSTEIN, District Judge.* 


      * The Honorable Alvin K. Hellerstein, of the United States District Court for the
Southern District of New York, sitting by designation. 

                                                 1 
                                                                                                  

       Defendant Thomas Jefferson Kent appeals from a judgment of the United 
States District Court  for  the Southern  District  of New  York  (Forrest, J.),  entered 
on  July  28,  2014,  following  his  guilty  plea.    At  sentencing,  the  district  court 
found that Kent was the leader or organizer of an “otherwise extensive” criminal 
scheme  and  was  thus  subject  to  a  four‐level  enhancement  under  U.S.S.G. 
§ 3B1.1(a).    We conclude that the district court’s application of the enhancement 
was  not  supported  by  sufficient  factual  findings.    Accordingly,  the  sentence  is 
VACATED  and  the  case  REMANDED  as  to  Kent  with  instructions  that  he  be 
resentenced.    Defendant  Sanford  Gottesman  also  appeals  from  a  judgment  of 
conviction  in  the  United  States  District  Court  for  the  Southern  District  of  New 
York (Forrest, J.), entered on June 10, 2014, following a jury trial.    A summary order 
issued concurrently with this opinion addresses Gottesman’s claims on appeal.     
 
FOR APPELLEE:                             PAUL  M.  MONTELEONI,  Karl  Metzner, 
                                          Assistant United States Attorneys, for Preet 
                                          Bharara,  United  States  Attorney  for  the 
                                          Southern District of New York, New York, 
                                          NY, for the United States of America. 
 
FOR DEFENDANTS‐APPELLANTS:                YUANCHUNG  LEE,  Federal  Defenders  of 
                                          New  York,  New  York,  NY,  for  Thomas 
                                          Jefferson Kent. 
                                           
                                          LAWRENCE  H.  SCHOENBACH,  Law Offices of 
                                          Lawrence  H.  Schoenbach,  PLLC,  New 
                                          York, NY, for Sanford Gottesman.

DEBRA ANN LIVINGSTON, Circuit Judge: 

       This appeal by Thomas Jefferson Kent arises from a wire fraud conspiracy 

case  against  Kent,  Sanford  Gottesman,  Brad  Robinson,  and  Beno  Matthews,1 



       1  Matthew’s  name  is  spelled  inconsistently  throughout  the  record  as  well  as  in 
the  case  caption  of  this  appeal.    This  opinion  will  use  “Beno  Matthews”  or 
“Matthews.” 

                                                2 
                                                                                                   

who  were  each  convicted  in  connection  with  their  participation  in  an  “advance 

fee”  scheme—a  scheme  in  which  supposed  lending  companies  operated  by  the 

defendants  falsely  promised  loans  to  small  businesses  and  collected  fees  for 

fraudulent expenses, while never issuing any loans.    Following their arrests and 

indictment  in  February  2014,  Kent,  Robinson,  and  Matthews  entered  guilty 

pleas. 2     Kent  now  appeals  from  a  sentence  of,  inter  alia,  78  months’ 

imprisonment, which was imposed after he pleaded guilty on February 19, 2014, 

to conspiring to commit wire fraud in violation of 18 U.S.C. § 1349.    On appeal, 

Kent contends that the district court erred in determining that he was a leader or 

organizer of an “otherwise extensive” criminal activity and was thus subject to a 

four‐level  sentencing  enhancement  under  § 3B1.1(a)  of  the  United  States 

Sentencing Guidelines (“U.S.S.G.”).    For the reasons set forth below, we vacate 

the sentence and remand for resentencing. 




        2  Gottesman proceeded to a jury trial.    On March 7, 2014, after a four‐day trial, 

the jury found Gottesman guilty of conspiring to commit wire fraud in violation of 18 
U.S.C. § 1349, and committing wire fraud in violation of 18 U.S.C. §§ 1343 and 2.    The 
district  court  (Forrest,  J.)  sentenced  Gottesman  on  June  9,  2014,  to  36  months’ 
imprisonment,  three  years  of  supervised  release,  and  a  mandatory  $200  special 
assessment,  and  ordered  him  to  pay  $165,371.26  in  restitution  and  to  forfeit  the  same 
amount.    We consider Gottesman’s appeal in a summary order filed concurrently with 
this opinion. 
 

                                                3 
                                                                                               

                                     BACKGROUND 

                                 I. Factual Background3 

       The scheme began in 2007, when Kent formed FDP Capital, LLC, to pose 

as  a  private  investment  banking  firm  willing  to  provide  funding  for  small 

businesses.    Through FDP Capital, Kent would contact small businesses seeking 

funding and  represent  that  FDP  Capital  could  provide  them  with  loans.    After 

collecting  so‐called  advance  fees  from  these  businesses  for  various  expenses, 

however, FDP Capital never issued any loans. 

       Kent recruited Robinson to work for FDP Capital as a broker.    Robinson 

would  find  and  contact  prospective  customers,  solicit  and  review  a  “quick 

information form” submitted from interested businesses, and in turn send those 

businesses a “letter of intent” setting forth FDP Capital’s intent to extend a loan.   

The  letter  of  intent  explained  that,  before  wiring  the  funds  for  the  loan,  FDP 

Capital  would  need  to  conduct  certain  due  diligence.    In  order  to  do  so,  FDP 

Capital  asked  the  businesses  to  pay  an  advance  fee  to  cover  expenses,  often 

       3   The  factual  background  presented  here  is  drawn  from  the  district  court’s 
factual  findings  at  Kent’s  sentencing,  from  the  United  States  Probation  Department’s 
Pre‐Sentencing  Report  (“PSR”)  as  to  Kent  (which  was  not  objected  to  and  which  the 
court adopted as factual findings with minor discrete changes), and, where noted, from 
undisputed testimony presented at Gottesman’s trial.    References in the form “K.A.__” 
are to Kent’s appendix, submitted on appeal. 
        

                                              4 
                                                                                           

including  the  cost  of  a  “site  visit”  to  meet  the  principals,  review  the  loan 

proposal,  and  discuss  repayment  expectations.    Kent  and  Robinson  would 

conduct those visits themselves. 

      Through FDP Capital, Kent and Robinson obtained more than $325,000 in 

advance fees from more than 60 businesses.    None of the businesses, however, 

ever received a loan.    After securing the advance fee, FDP Capital would end all 

contact  with  the  defrauded  business,  which  would  find  itself  unable  to  reach 

FDP  Capital  to  inquire  about  its  loan.    As  a  result,  many  so‐called  customers 

filed online complaints about FDP Capital and Kent.   

      Following the posting of Internet complaints, Kent started a new company, 

Phoenix Global Holdings, Inc., to perform the same scheme as FDP Capital.    He 

began using aliases—all variations of his name such as Tom Kent, Jeff Kent, and 

Thomas  Jefferson—when  communicating  with  prospective  customers.   

Although Kent still conducted site visits and interacted with customers himself, 

he  no  longer  did  so  without  using  an  alias.    He  also  no  longer  signed  any 

customer documents. 

      In or around the summer of 2009, Robinson stopped working for Kent for a 

time, and Kent met and recruited Gottesman to assist in the fraudulent scheme.   




                                            5 
                                                                                            

They agreed to go into business together in September 2009.    Gottesman took on 

the  role  of  conducting  the  site  visits.    Kent  then  enlisted  Robinson  once  more 

and tasked him with maintaining the mass marketing e‐mail server and signing 

letters of intent.    Robinson would also keep Gottesman apprised of the status of 

client contacts for those businesses Gottesman had visited or was to visit. 

       During  this  time  the  scheme  grew,  with  the  co‐conspirators  sometimes 

demanding not only advance fees, but also additional fees for fictitious bonds to 

secure  the  purported  loans.    Kent,  under  new  aliases  such  as  “Dan  Green”  or 

“Mike Ryan,” spoke with businesses about acquiring those additional payments 

to secure “investments” from one of the Wilshire entities.   

       In  June  2010,  Kent  and  Gottesman  had  a  falling  out.    The  two  men 

nevertheless continued the same scheme, individually, at Wilshire Financial, Inc., 

Wilshire  Capital,  Inc.,  and  subsequently  at  other  entities.    Kent  recruited 

Matthews, who had previously helped with technology services, and continued 

substantially  the  same  scheme  through  three  new  companies:  Vouyer  Capital 

LLC, Midwest Global Partners, Inc., and Northeast, Inc. 




                                             6 
                                                                                                 

                          II. Plea and Sentencing Proceedings 

       Kent  pleaded  guilty  on  February  19,  2014,  pursuant  to  a  plea  agreement 

that calculated a Guidelines total offense level of 22.4  Based on a criminal history 

category  of  I,  Kent’s  stipulated  Guidelines  range  was  41  to  51  months’ 

incarceration.    The United States Probation Office subsequently prepared a PSR 

that  arrived  at  the  same  Guidelines  range.    On  July  15  and  18,  2014,  Kent  and 

the  Government  filed  submissions  with  the  district  court  in  anticipation  of 

sentencing.    Kent  requested a  downward  deviation  from  the  Guidelines  range, 

asking  that  the  court  impose  a  36‐month  prison  sentence.    The  Government 

requested  that  the  court  impose  an  incarceration  period  within  the  Guidelines 

range of 41 to 51 months.   

       The  district  court  issued  an  order  dated  July  23,  2014,  two  days  before 

sentencing,  giving  the  parties  notice  of  its  belief  that  two  additional  sentencing 

enhancements were applicable: a two‐level increase for employing “sophisticated 



       4   The  parties  agreed  that  the  base  offense  level  was  7  pursuant  to  U.S.S.G. 
§§ 2X1.1(a)  and  2B1.1(a)(1);  that  this  level  was  increased  by  14  pursuant  to 
§ 2B1.1(b)(1)(H), based on a loss amount greater than $400,000 but less than $1,000,000; 
and  that  the  offense  involved  50  or  more  victims,  raising  the  offense  level  by  4 
additional levels pursuant to § 2B1.1(b)(2)(B).    The offense level was then decreased by 
3  levels  pursuant  to  § 3E1.1(a),  (b),  on  account  of  Kent’s  timely  acceptance  of 
responsibility, for a total offense level of 22. 
        

                                               7 
                                                                                            

means,”  U.S.S.G.  § 2B1.1(b)(10),  and  a  four‐level  increase  for  Kent’s  leadership 

role  in  a  “criminal  activity  that  involved  five  or  more  participants  or  was 

otherwise  extensive,”  id.  § 3B1.1(a). 5     The  same  day,  Kent  filed  a  letter  in 

response to the district court’s order in which, inter alia, he sought a continuance 

of  his  sentencing  hearing  so  that  he  might  be  able  to  respond  to  the  proposed 

enhancements.    The  district  court  denied  Kent’s  request  for  an  adjournment, 

stating  that  Kent  would  “have  ample  opportunity  to  respond  at  sentencing.”   

K.A. 73.     

       On  July  25,  2014,  the  district  court  held  Kent’s  sentencing  hearing.    As 

relevant  to  the  §  3B1.1(a)  enhancement,  the  district  court  found,  by  a 

preponderance  of  the  evidence,  that  Kent  was  the  “mastermind  behind  the 

fraudulent schemes,” that he had established the corporate entities and the modus 

operandi,  that  his  scheme  had  a  particularly  “high  degree  of  contact  with  the 

victims,” that he had “obtained the most money” among the co‐conspirators, and 

that  his  scheme  “spread  over  the  country,  and  spread  over  dozens  and  dozens 

and  dozens  of  different  people.”    K.A. 99.    On  that  basis,  the  district  court 

noted its belief that “there is far more than a preponderance of the evidence upon 

       5   The district court ultimately declined to impose the § 2B1.1(b)(10) enhancement 
of two levels for employing sophisticated means. 
        

                                             8 
                                                                                           

which to base [a] finding of fact as to the aggravating role for leader, organizer of 

criminal  conduct  that  was  otherwise  extensive,”  so  as  to  support  a  four‐level 

enhancement under § 3B1.1(a).    K.A. 100. 

      At  that  point,  the  district  court  invited  argument  from  the  parties.    As 

relevant  here,  the  Government  disagreed  with  the  court’s  calculations  and 

questioned  whether  the  court  should  apply  the  § 3B1.1(a)  enhancement.    The 

Government  stated  that  “consistent  with  the  plea  agreement,  [it]  respectfully 

disagree[d]  with  the  court’s  guidelines  calculation”  and  “ask[ed]  the  court  to 

follow  the  calculations  set  forth  in  the  presentence  report  and  the  plea 

agreement.”    K.A. 101.    Concerning  the  proper  interpretation  of  § 3B1.1(a), 

which sets forth an enhancement for leading a criminal activity that involves five 

or  more  people  or  is  “otherwise  extensive,”  the  Government  explained  that  the 

scheme here involved “a small number of people just doing the same thing over 

and over to a lot of victims and that [was], in the lay sense of the word . . . pretty 

extensive.”    K.A. 106.    But given that “there [was] an adjustment for number of 

victims  and  there  [was]  an  adjustment  for  loss  amount,”  the  Government  took 

the  position  that  those  factors  did  not  “necessarily  support  the  otherwise 

extensive finding.”    Id.    Kent then argued, relying on United States v. Ware, 577 




                                            9 
                                                                                              

F.3d  442  (2d  Cir.  2009),  that  the  district  court  was  “misconstruing  ‘otherwise 

extensive,’”  and  that  the  factors  on  which  the  district  court  relied  were  not 

sufficient to support a leadership enhancement.    K.A. 115. 

       The  district  court  then  proceeded  to  give  its  final  Guidelines  calculation.   

The court reiterated that Kent had been “a leader throughout this case” and that 

Kent had not objected to the “pieces of the PSR which indicate[d] in the court’s 

view  a  leadership  role.”    K.A. 121.    Further,  the  court  emphasized  that  Kent 

was “the biggest taker of money in the aggregate.”    Id.    With those findings of 

fact, the district court imposed a leadership enhancement, calculating an offense 

level of 26 (four levels higher than the level in the PSR) and a Guidelines range of 

63 to 78 months of incarceration. 

       Following arguments for mitigation, the district court imposed its sentence 

on  Kent.    The  district  court  explained  the reasons  for  imposing  the  sentence  at 

length,  emphasizing  the  seriousness  of  Kent’s  actions.    Ultimately,  the  district 

court  stated  that  its  sentence  related  to  “the  number  of  victims,  the  prolonged 

conduct,  the  severe  impact  on  the  victims,  the  need  to  incapacitate,  the  devices 

and artifices . . . used to escape detection, [the] knowledge as to what [Kent was] 

doing was wrong, [Kent’s] lack of sympathy for the victims, [and] the harm that 




                                             10 
                                                                                              

[was] done all across the country.”    K.A. 160.    The district court sentenced Kent 

to 78 months’ imprisonment (at the top of the Guidelines range), three years of 

supervised  release,  and  a  mandatory  $100  special  assessment.    It  also  ordered 

Kent to pay $953,232.81 in restitution and to forfeit $950,000. 

                                      DISCUSSION 

                                 I. Standard of Review 

       We review a sentence for both procedural and substantive reasonableness.   

United  States  v.  Cavera,  550  F.3d  180,  189  (2d  Cir.  2008)  (en  banc).    When  a 

district  court  “makes  a  mistake  in  its  Guidelines  calculation,”  this  constitutes  a 

procedural error.    Id. at 190.    “If we ‘identify procedural error in a sentence, but 

the record indicates clearly that the district court would have imposed the same 

sentence in any event, the error may be deemed harmless, avoiding the need to 

vacate  the  sentence  and  to  remand  the  case  for  resentencing.’”    United States v. 

Mandell, 752 F.3d 544, 553 (2d Cir. 2014) (per curiam) (quoting United States v. Jass, 

569 F.3d 47, 68 (2d Cir. 2009)), cert. denied, 135 S. Ct. 1402 (2015).     

       The  district  court’s  interpretation  and  application  of  the  Sentencing 

Guidelines  is  a  question  of  law,  which  we  review  de  novo.    United  States  v. 

Mulder,  273  F.3d  91,  116  (2d  Cir.  2001).    The  Government  bears  the  burden  of 




                                             11 
                                                                                              

proving  the  facts  supporting  the  application  of  a  Guidelines  provision,  and  it 

must do so by a preponderance of the evidence.    United States v. Archer, 671 F.3d 

149, 161 (2d Cir. 2011).    We review the district court’s findings of fact as relevant 

to the sentencing decision for clear error.    Id. 

                        II. The “Otherwise Extensive” Inquiry 

       This  sentencing  appeal  stems  from  the  district  court’s  application  of  the 

leadership  enhancement  under  the  Guidelines.    Section 3B1.1(a)  of  the 

Guidelines provides for a four‐level increase to a defendant’s offense level if he 

or  she  “was  an  organizer  or  leader  of  a  criminal  activity  that  involved  five  or 

more  participants  or  was  otherwise  extensive.”    U.S.S.G.  § 3B1.1(a)  (emphasis 

added).    Because  it  is  uncontested  that  there  were  not  five  or  more  knowing 

participants  in  Kent’s  criminal  activity,  this  appeal  hinges  on  the  proper  legal 

standard for the “otherwise extensive” prong. 

       Kent  contends  that  the  district  court  erred  in  applying  the  enhancement 

because  the  term  “otherwise  extensive”  in  § 3B1.1(a)  refers  strictly  to 

organizational  size.    The  task  of  the  district  court,  he  maintains,  is 

“headcount[ing],”  Kent  Br.  at  24,  the  “knowing”  participants  in  the  conspiracy 

along  with  the  “unknowing”  or  “innocent  facilitators”  who  “perform  conduct 




                                             12 
                                                                                            

that is ‘peculiar and necessary’ to the criminal scheme,” id. at 25 (quoting United 

States v. Napoli, 179 F.3d 1, 14 (2d Cir. 1999) (Sotomayor, J.)).    To that end, Kent 

argues  that  the  district  court:  (1)  ignored  the  plain  meaning  of  the  Guidelines 

provision  by  considering  other  factors;  (2)  failed  to  perform  the  required  head 

counting of knowing and unknowing actors; and (3) erred in any event because, 

despite  the  presence  of  four  conspirators,  in  fact  only  two  or  three  of  them 

participated  at  any  given  time.    The  Government,  though  it  agreed  with  Kent 

before  the  district  court  that  Kent’s  criminal  activity  did  not  appear  to  be 

“otherwise  extensive”  within  the  meaning  of  §  3B1.1(a),  counters  before  this 

Court  that  there  was  a  sufficient  factual  basis  to  support  the  leadership 

enhancement.     

       For the reasons set forth below, we conclude that the district court erred in 

applying  the  §  3B1.1(a)  enhancement.    Although  we  disagree  with  Kent  that 

under  no  circumstances  may  factors  other  than  the  number  of  knowing  and 

unknowing  participants  in  a  criminal  activity  be  considered,  in  determining 

whether  the  § 3B1.1(a)  enhancement  properly  applies,  we  conclude  that  the 

district  court’s  findings  and  explanation  are  inadequate,  requiring  that  Kent’s 




                                            13 
                                                                                                

sentence be vacated and that the application of § 3B1.1(a) be considered again on 

remand. 

                                       *       *      * 

       We  begin  with  the  Guidelines.    Under  § 3B1.1(a),  a  defendant  is  eligible 

for  a  four‐level  increase  if  he  or  she  “was  an  organizer  or  leader  of  a  criminal 

activity  that  involved  five  or  more  participants  or  was  otherwise  extensive.”   

U.S.S.G. § 3B1.1(a) (emphasis added).    Section 3B1.1, more broadly, “provides a 

range  of  adjustments  to  increase  the  offense  level  based  upon  the  size  of  a 

criminal  organization  (i.e.,  the  number  of  participants  in  the  offense)  and  the 

degree to which the defendant was responsible for committing the offense.”    Id. 

§ 3B1.1(a)  cmt.  background.    In  assessing  whether  criminal  activity  is 

“otherwise extensive” for the purpose of § 3B1.1(a), the Guidelines commentary 

provides, “all persons involved during the course of the entire offense are to be 

considered.”    Id. § 3B1.1(a) cmt. n.3.    For example, “a fraud that involved only 

three participants but used the unknowing services of many outsiders could be 

considered extensive.”    Id.     

       In United States v. Carrozzella, 105 F.3d 796 (2d Cir. 1997), abrogated in part 

on other grounds, United States v. Kennedy, 233 F.3d 157, 160‐61 (2d Cir. 2000), we 




                                              14 
                                                                                                    

set  out  the  “otherwise  extensive”  inquiry.    We  explained  that  “an  adjustment 

under  Guidelines  §  3B1.1  is  based  primarily  on  the  number  of  people 

involved, . . .  rather  than  other  possible  indices  of  the  extensiveness  of  the 

activity.”    Id. at 802.    In determining the number of participants, a district court 

considers:    (1)  the  number  of  knowing  participants  in  the  criminal  activity;  (2) 

the number of unknowing participants whose activities were organized or led by 

the  defendant  with  specific  criminal  intent;  and  (3)  the  extent  to  which  the 

services  of  the  unknowing  participants  were  peculiar  and  necessary  to  the 

criminal  scheme. 6     Id.  at  803‐04.    With  that,  a  district  court  can  determine 

whether  the  scheme  at  issue  was  “otherwise  extensive,”  that  is,  whether  the 

scheme  was  “the  functional  equivalent  of  one  involving  five  or  more  knowing 

participants.”    Id. at  803  (emphasis  added);  see, e.g.,  Archer,  671  F.3d  at  166  (2d 

Cir. 2011) (affirming the application of a § 3B1.1(a) enhancement because it was 


       6  We  explained  in  Carrozzella  that  determining  whether  the  services  of  an 
unknowing  participant  are  peculiar  and  necessary  to  the  scheme  requires  an 
examination of “the nature of the services provided.”    105 F.3d at 804.    Thus, while a 
perpetrator “anxious to close a fraudulent deal may occasionally have the crime in mind 
when hailing a cab to hurry to a meeting with victims,” such “[l]awful services . . . are 
not peculiarly tailored and necessary to a particular crime but are fungible with others 
generally  available  to  the  public.”    Id.    On  the  other  hand,  when  a  perpetrator 
organizes  salespeople  unknowingly  to  convey  fraudulent  misrepresentations  on  his 
behalf,  the  participation  of  such people  in  the  criminal  activity  may  properly  count  in 
favor of the § 3B1.1(a) enhancement.    See id.   
        

                                                15 
                                                                                                      

uncontested  that  there  were  at  least  three  knowing  participants  and  “a  fair 

number”  of  unknowing  participants,  “the  precise  number  being  impossible  to 

determine”). 

       As  we  also  explained  in  Carrozzella,  even  though  § 3B1.1  adjustments  are 

based  primarily  on  the  number  of  people  involved  in  criminal  activity,  factors 

other  than  head  counting  “may  be  properly  considered  in  the  ‘otherwise 

extensive’  determination.”    105  F.3d  at  803.    In  doing  so,  however,  a  district 

court  must  ensure  that  it  does  not  engage  in  impermissible  double  counting  of 

offense  level  adjustments,  as  “many  characteristics  that  might  ordinarily  be 

considered  evidence  of  ‘extensive’  activity  are  dealt  with  elsewhere  in  the 

Guidelines.” 7     Id.    The  Carrozzella  panel  stated  that  § 3B1.1(a)  is  limited 

“primarily  to  head  counting  or  analysis  analogous  to  that.”    Id.    Moreover, 

       7    “Impermissible  double  counting  occurs  [under  the  Sentencing  Guidelines] 
when one part of the guidelines is applied to increase a defendant’s sentence to reflect 
the  kind  of  harm  that  has  already  been  fully  accounted  for  by  another  part  of  the 
guidelines.”    United  States  v.  Sabhnani,  599  F.3d  215,  251  (2d  Cir.  2010)  (alteration  in 
original) (quoting United States v. Volpe, 224 F.3d 72, 76 (2d Cir. 2000)).    We have made 
clear  that  “[m]ultiple  adjustments  are  properly  imposed,  however,  ‘when  they  aim  at 
different harms emanating from the same conduct.’”    Id. (quoting Volpe, 224 F.3d at 76).   
In  addition,  Carrozzella  recognizes  in  the  context  of  §  3B1.1(a)  that  “some  factors 
considered  elsewhere  in  the  Guidelines  might  still  be  properly  counted  toward 
‘extensiveness’ in cases where the defendant’s conduct . . . far exceeds the contemplation 
of the otherwise applicable Guideline,” as when a crime resulting in a “$10 billion loss” 
is enhanced pursuant to a Guidelines provision as being over $80 million.    105 F.3d at 
803.   
         

                                                 16 
                                                                                              

“determining  whether  a  criminal  activity  is  ‘otherwise  extensive’”  demands  a 

showing  that  the  activity  is  “the  functional  equivalent  of  one  involving  five  or 

more  knowing  participants.”    Id.    But  the  panel,  contrary  to  Kent’s  position 

here, did not limit the district courts to head counting alone. 

       In the present case, the district court failed to consider the factors that we 

explained in Carrozzella are central to the § 3B1.1(a) inquiry: namely, the number 

of  knowing  participants  and  the  number  of  unknowing  participants  organized 

by  the  defendant  to  render  services  peculiar  and  necessary  to  the  criminal 

scheme.    Here,  Kent  was  a  leader  of  a  scheme  involving  only  four  knowing 

participants:  Gottesman,  Robinson,  Matthews,  and  himself.8    The  district  court 

stated that it was “not relying upon the five or more” portion, but rather on the 

“otherwise  extensive”  portion  of  the  Guidelines  provision.    K.A. 115.    Yet  the 

district  court  did  not  find  any  facts  regarding  the  number  of  unknowing 

participants organized or led by Kent.    Nor is it clear from the record whether 



       8   Kent’s argument that there were fewer than four knowing participants because 
they were not all working at the same time is unavailing.    Neither the Guidelines, nor 
the  commentary,  nor  our  precedent  imposes  a  temporal  limitation  on  counting  the 
number of participants.    To the contrary, the Guidelines commentary states that, “[i]n 
assessing whether an organization is ‘otherwise extensive,’ all persons involved during the 
course of the entire offense are to be considered.”    U.S.S.G. § 3B1.1(a) cmt. n.3 (emphasis 
added). 
        

                                             17 
                                                                                                       

such  unknowing  participants  existed  and  whether  their  services  were  peculiar 

and necessary to the scheme.9 

       To be sure, we do not require district courts robotically “to regurgitate the 

facts in the record” to satisfy the need for requisite consideration of the “count of 

the heads and the acknowledgment of the roles played.”    United States v. Chacko, 

169 F.3d 140, 151 (2d Cir. 1999); see also United States v. Manas, 272 F.3d 159, 167 (2d 

Cir.  2001)  (concluding  that  remanding  for  further  fact  finding  is  unnecessary 

where “the sentencing court speaks generally to the pertinent considerations and 

the specific facts are apparent from the record”); Napoli, 179 F.3d at 14‐15 (noting 

that  district  courts  are  afforded  “latitude”  concerning  their  supervisory  role 

findings  and  affirming  application  of  a  § 3B1.1  enhancement  despite  district 

court’s failure explicitly to articulate the extent to which services of unknowing 

       9    The  Government  argues  that  “the  trial  evidence  revealed  several  additional 
individuals  who  each  provided  services  that  were  ‘peculiar  and  necessary’  to  the 
conspiracy.”    Gov’t Br. 43 (describing two individuals who were listed as references, a 
third who received funding, a fourth who provided input on writings, and a fifth who 
provided  his  signature  on  letters).    But  the  Government  concedes  that  “the  District 
Court  did  not  expressly  reference  these  additional  participants,”  arguing  only  that 
“their clear role in providing peculiar and necessary services to the conspiracy supports 
the  District  Court’s  conclusion.”    Id.  at  44.    Although  the  court  indicated  that  it  was 
relying  on  the  PSR,  moreover,  the  PSR  does  not  mention  any  of  the  additional 
individuals  that  the  Government  now  seeks  to  count.    To  the  extent  that  evidence  of 
these  individuals  was  elicited  at  Gottesman’s  trial,  the  district  court  may  consider  on 
remand  whether  such  evidence  is  sufficient  to  support  the  requisite  factual  findings 
necessary to support proper application of the leadership enhancement.     
         

                                                 18 
                                                                                             

participants were “peculiar and necessary” to the criminal scheme).    The district 

court in this case, however, eschewed this analysis entirely.   

       The  district  court  did  identify  factors,  other  than  the  number  of 

participants  in  the  scheme,  that  it  concluded  supported  application  of  the 

§ 3B1.1(a) enhancement based on the following information contained in the PSR:   

        Kent established or caused to be established the fake corporate entities.     
        Kent developed the business model.   
        Kent had a high degree of contact with the victims. 
        Kent obtained most of the money, spreading it over a variety of entities 
         and  throughout  the  country.    The  court  later  explained  that  the 
         number of victims and the amount of money was “about the reach, the 
         reach over time, the reach over number of victims.”    K.A. 108.    Those 
         figures  indicated  “how  far  spread  and  how  deep  into  the  country  this 
         conspiracy and its harms went.”    Id. 
        Kent worked with and  led different  co‐conspirators  at  different  points 
         in  time,  and  those  individuals  assisted  Kent  with  various  tasks.    To 
         that end, Kent was an organizer and instigator.     
        Kent used various aliases.     

As  the  Carrozzella  panel  suggested,  some  of  these  factors,  while  not  directly 

involving  head  counting,  “may  be  properly  considered  in  [an]  ‘otherwise 

extensive’  determination”  as  focused  on  the  question  whether  a  given  criminal 

activity  is  “the  functional  equivalent  of  one  involving  five  or  more  knowing 

participants.”    105  F.3d  at  803  (emphasis  added).    Although  some  of  these 

factors  could  support  the  conclusion  that  Kent  was  a  leader  or  organizer  of  the 




                                            19 
                                                                                             

scheme,  other  factors  appear  to  have  an  unclear  nexus  to  the  “otherwise 

extensive”  prong  of  § 3B1.1(a)  or  appear  to  be  duplicative  of  factors  already 

taken  into  account  in  calculating  Kent’s  offense  level.    On  remand,  in  addition 

to considering the number of knowing and unknowing participants organized by 

Kent  in  furtherance  of  the  scheme,  the  district  court  should  consider  whether 

these factors are sufficiently related to the “extensive” nature of the scheme so as 

to support an enhancement under § 3B1.1(a). 

       To be clear, we do not opine here as to this analysis, leaving it in the first 

instance to the district court on remand.    Cf. United States v. Skys, 637 F.3d 146, 

158  (2d  Cir.  2011)  (remanding  the  case  for  resentencing  in  order  “to  permit  the 

district  court  to  supplement  the  record  with  appropriate  factual  findings” 

regarding  the  “involvement  of  four  persons  in  addition  to  [the  defendant]  who 

were criminally responsible”).    We simply conclude that the district court failed 

to conduct its § 3B1.1(a) analysis in light of our instruction in Carrozzella and that 

the  role  adjustment  findings  are  presently  inadequate  to  support  application  of 

this enhancement.    We are unable to conclude on the instant record, moreover, 

that  the  errors  identified  here were  harmless and  “that  the  district  court  would 

have  imposed  the  same  sentence  in  any  event.”    Mandell,  752  F.3d  at  553 




                                            20 
                                                                                        

(quoting Jass, 569 F.3d at 68).    To that end, a remand for Kent’s resentencing is 

appropriate. 

                                  CONCLUSION 

      For  the  foregoing  reasons,  Kent’s  sentence  is  VACATED,  and  his  case  is 

REMANDED  to  the  district  court  for  further  proceedings  consistent  with  this 

opinion.   




                                          21